Pro Se 7 (Rey. 12/16) Complaint for Employment Discrimination ge Ba

 

 
 

 

 

 

Lh i Yo, mS cf
UNITED STATES DISTRICT. COURS,
for the Ly it b:5
_ <e
District of im
Pay
Division
03-19-0510
) Case No.
| (to be filled in by the Clerk’s Office)
Areele Cla re
Plaintiff(s) )
(Write the full name of each plaintiff who is filing this complaint. .
If the names of all the plaintiffs cannot fit in the space above, ) Jury Trial: (check one) TL Yes [|] No
please write "see attached" in the space and attach an additional )
page with the full list of names.) )
-V- )
)
HL Amer
UBS And HCL Now )
Defendant(s) )
(Write the full name of each defendant who is being sued. If the )
names of all the defendants cannot fit in the space above, please )
write “see attached” in the space and attach an additional page )

with the full list of names.)

COMPLAINT FOR EMPLOYMENT DISCRIMINATION

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

 

 

needed.
Name Anacln Chal 7
Street Address Dolo Q thorean Wd
City and County Jorlhm , “F-37080- Davidson
State and Zip Code “Th 31 OR?
Telephone Number Bla- w>a- " ad
E-mail Address Ou 1 '

B. The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,

include the person’s job or title (if/known). Attach additional pages if needed.

Case 3:19-cv-00510 Documenti1 Filed 06/18/19 Page 1 of 6 PagelID #: 1 Page | of 6

 
Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

Defendant No. |

Name

Job or Title (if known)
Street Address

City and County

State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 2

Name

Job or Title (if known)
Street Address

City and County

State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 3

Name

Job or Title (if known)
Street Address

City and County

State and Zip Code
Telephone Number
E-mail Address (if knewn)

Defendant No. 4

Name

Job or Title (ifknown)
Street Address

City and County

State and Zip Code
Telephone Number
E-mail Address (if known)

Case 3:19-cv-00510 Document1 Filed 06/18/19 Page 2 of 6 PagelD #: 2

Wes - He Depatnsat
50d Awir Hehp

3S Deadenck. Sh St FSD)
Nashuille Davids

TN 37233

lo § 780 - Z00

 

Hou Aver tear - HR Peptnoat
eet Dapa wont

Mokea\e
TH 37228
lo\S- Wo- “00D

S dt
“Dawid Cow

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 2 of 6
Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

Cc. Place of Employment

The address at which I sought employment or was employed by the defendant(s) is

Name Wee Amon cor Cortroctsv) Wes Ceduich)
Street Address 3iT “Peace ell NG Se Sod

 

 

 

 

City and County Nookwwt, Doewrdnw
State and Zip Code TW 47232
Telephone Number io\ > - 18b-_YOdDD

I. Basis for Jurisdiction

This action is brought for discrimination in employment pursuant to (check all that apply):

co

Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to 2000e-17 (race,

color, gender, religion, national origin).

(Note: In order to bring suit in federal district court under Title VII, you must first obtain a
Notice of Right to Sue letter from the Equal Employment Opportunity Commission.)

Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621 to 634.

(Note: In order to bring suit in federal district court under the Age Discrimination in
Employment Act, you must first file a charge with the Equal Employment Opportunity
Commission.)

Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112 to 12117.

(Note: In order to bring suit in federal district court under the Americans with Disabilities
Act, you must first obtain a Notice of Right to Sue letter from the Equal Employment
Opportunity Commission.)

Other federal law (specify the federal law):

 
    

Relevant state law (specify, if known):

 

Relevant city or county law (specify, if known):

 

Case 3:19-cv-00510 Documenti1 Filed 06/18/19 Page 3 of 6 PagelID #: 3 Page 3 of 6
Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

Ii.

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

A. The discriminatory conduct of which I complain in this action includes (check all that apply):

Ro

OOOO0O

Failure to hire me.

Termination of my employment.

Failure to promote me.

Failure to accommodate my disability.

Unequal terms and conditions of my employment.
Retaliation.

Other acts (specify):

 

(Note: Only those grounds raised in the charge filed with the Equal Employment
Opportunity Commission can be considered by the federal district court under the
federal employment discrimination statutes.)

 

B. It is my best recollection that the alleged discriminatory acts occurred on date(s)
hum 2ol- 017 LOcobee)
C, I believe that defendant(s) (check one):

Oo
iw

is/are still committing these acts against me.

is/are not still committing these acts against me.

D. Defendant(s) discriminated against me based on my (check all that apply and explain):

OOOONOO

race

 

color
gender/sex ‘ + d Ne
religion h Sto , seas elt

national origin

 

 

 

age (vear of birth) (only when asserting a claim of age discrimination.)

disability or perceived disability (specify disability)

 

E. The facts of my case are as follows. Attach additional pages if needed.

SH faled am Ef0C Chay . nats to pur Wry today lune 1%, 2014
Gane 19- woe “baglet RRr a /18 4 oe ei eta ge Ud

mone fo

 
Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

Whore WD doy, ran “Scar thd gue won baw eagle

Yedo Yb tools On anaurmork
ras ) Kale worl, NO weal Duslens 0 area pc

( MINEMAN pI

    

 

  
 

ote: As additiona support for the facts of your claim, you may stan oh to this Puc Dr a copy yh wy a
your charge filed with the Equal Employment Opportunity Commission, or the charge filed with the

relevant state or city human rights division.) pagehe bedtlabuatmowt
lamadun- Shote Wot O Youd to be A ee

IV. Eaauetion pstion of eqn deral Administra tine e Remedies Voigt GQor, WI.
by deal Yodel

00 wag nidted t 7 sot
aw Mw | is my best ie ve that I filed a charge with the Equal Empld3yment Opportunity Commission or wuld
my Equal Employment Opportunity counselor regarding the defendant's alleged discriminatory conduct mw,

 

on (date) ld wor 4o ClotuMm w]Ror
NV oV 2017 rdudlt we emus abe
B mr WH ben taid .
B. The Equal Employment Opportunity Commission (check one):
i has not issued a Notice of Right to Sue letter. Port vanes
A issued a Notice of Right to Sue letter, which I received on (date) JA iF,
(Note: Attach a copy of the Notice of Right to Sue letter from the Equal Employment &Q
Opportunity Commission to this complaint.) Lt
i oe aecctinat oct Maul A
C. Only litigants alleging age discrimination must answer this question.

Since filing my charge of age discrimination with the Equal Employment Opportunity Commission
regarding the defendant's alleged discriminatory conduct (check one):

CI] 60 days or more have elapsed.
| less than 60 days have elapsed.

Vv. Relief
State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the

amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive
or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive

money damages. Love OAL UNL \ I, S YAp )
nw yehue? snonttal enpusgl
Case obs ul nmeuataon, Page 5 of 6 PagelD #: 5 Page 5 of 6
Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

 

VI. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

_ Lagree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. | understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: Qunr 1%, 20 { g

Signature of Plaintiff

Printed Name of Plaintiff Aww ef a Clan IC

 

B. For Attorneys

Date of signing:

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Street Address
State and Zip Code

 

 

 

Telephone Number
E-mail Address

 

 

Case 3:19-cv-00510 Documenti1 Filed 06/18/19 Page 6 of 6 PagelD #: 6 Page 6 of 6

 
